DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 7SEP2022 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 7SEP2022 have been fully considered but they are not persuasive:

Argument 1: Rejections Under 35 U.S.C. § 103: “Applicant traverses the rejections under § 103 at least because 1) the proposed combinations of references fail to teach or suggest all of the claimed features, 2) Mimar teaches away from the claimed invention, and/or 3) Maharajh is non-analogous.”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1 and 11 as well as Dependent Claims 2 – 10 and 12 - 20 have changed. Applicant’s arguments with respect to Independent Claims 1 and 11 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Allowable Subject Matter

Claims 2 – 4, 7, 12 – 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

Claims 9, 11, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims recite the limitation “the page identifier.” There is insufficient antecedent basis for this limitation in the claims.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 – 11, 15, 16, and 18 - 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0345150 to SHIM et al. (hereinafter “SHIM”) in view of U.S. Patent Publication 2019/0394337 to HASSAN et al. (hereinafter “HASSAN”).

Regarding Claim 1 (Currently Amended), SHIM discloses a computer implemented method of generating event-based communications, the method being implemented in a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method (FIG. 3 illustrates a block diagram of an automatic emergency routing device 300 … The automatic emergency routing device 300 may include one or more of a processor 310, main memory 320 … The processor 310 may include one or more computer processors for receiving data, processing data, and transmitting data. The processor 310 may execute one or more software programs stored in the database storage 370. The software programs or portions of the software may be loaded to the main memory 320 from the database storage 370. The main memory 320 may include one or more of ROM and/or RAM. [¶ 0031] … The request at the mobile device may be actuated by … a result of analyzing data from sensors associated with the mobile device. [¶ 0036]), the method comprising:
generating, at a sensor associated with a user, event-related sensor data for an event; in response to the sensor generating the event-related sensor data, establishing a connection between the sensor and a cloud-based page service (systems and methods for automatic emergency request that can be made by a single user input on a mobile device. The mobile device may be a portable device (e.g., a smartphone) or a wearable device (e.g., smartwatch or an activity tracker). The single input may be made via a physical button with mechanical and electrical switch mechanism provided on the mobile device or a software emergency button on a touch screen implemented in an application executed on the mobile device. [¶ 0014] … The mobile device 120 may be a smartphone, PDA, cellphone … When the request for help is requested at the mobile device 120 or 122, a request for help with information stored in the mobile device and/or captured by the mobile device may be automatically transmitted to the automatic emergency routing device 110. … the transmitted information may include location of the mobile device, identification information of the individual associated with the mobile device …  and/or data captured by the mobile device (e.g., images, sound, heart rate and/or motion data). [¶ 0019] … method 400 may be performed, for example, by the automatic emergency routing device 110 shown in FIG. 1. The method 400 may include, receiving data from a mobile device 410. [¶ 0035] … The data may be received 410 from a device (e.g., mobile device 120, 122 shown in FIG. 1) over a communication link. The data may include a request for help. … The request at the mobile device may be actuated by … a result of analyzing data from sensors associated with the mobile device. [¶ 0036] … data captured by the mobile device (e.g., geographic location information, images, video, sound, heart rate, temperature, and/or motion data). [¶ 0037] … the software emergency button 522 or 542 may be automatically displayed when the mobile device detect an emergency (e.g., sudden movement, irregular heartbeat, abnormal temperature, specific voice commands). When the user pressed the software emergency button 522 or 542, the application may trigger an emergency response. [¶ 0058] … the application may monitor for a request help 640 by monitoring whether a hardware emergency button or a software emergency button is actuated by the user or whether an incapacitated person is detected. When the button is actuated or an incapacity person is detected, the application may confirm that help is requested and/or request help by transmitting a request for help with other information. [¶ 0065] … the mobile device may monitor and analyze one or more of motion data, heart rate, image data, and/or temperature data to detect an abnormal condition in the vicinity of the mobile device and/or with the user. If the abnormal condition is detected, the determination may be made that the request for help is received (YES in step 830) and the application may initiate an emergency contact process 860. … the motion data and/or image data may be analyzed to determine if a fall or sharp movement happed at the time or before the button for request for help was actuated. [¶ 0072]. The Examiner notes there is no claim or requirement as to any explicit association between the client device and the user or to the location of the sensor relative to the client device (e.g., whether the sensor is integrated/collocated or physically distinct/separate with the client device.)

While SHIM discloses communication from the client device to a service center (The automatic emergency routing device 110 may determine … to which emergency call center to send the request for help. … Based on the determination of the closest emergency call center 140/150, the automatic emergency routing device 110 may transmit data to the emergency call center 140 with a request for help. [¶ 0021] … The automatic emergency routing device 200 may include hardware and software components that are configured to receive emergency data, determine an emergency call center to send a request for help … send emergency request data via a data network to the emergency call center. [¶ 0027 illustrated in Fig. 2] … The method 400 may be performed, for example, by the automatic emergency routing device 110 shown in FIG. 1. The method 400 may include, receiving data from a mobile device 410, determining an emergency call center based on the received data 420 … if the determined emergency call center can receive data (YES in step 430), retrieving destination information 440 and transmitting the data 450. [¶ 0035 illustrated in Fig. 4] … emergency call center (e.g., Public Safety Answering Point or a Central Emergency Routing Center). [¶ 0040]), SHIM does not explicitly disclose, or is not relied on to disclose: 
in response to the establishing the connection between the sensor and the cloud- based page service, sending, from the cloud-based page service to a client device associated with the user, an indication to initiate a communication from the client device to a service center

However, in the same field of endeavor, HASSAN teaches a server instructing a device to establish a connection with another device then send data, i.e.:
in response to the establishing the connection between the sensor and the cloud- based page service, sending, from the cloud-based page service to a client device associated with the user, an indication to initiate a communication from the client device to a service center (the second computing device is a mobile device, such as laptop, tablet, smartphone, or other such portable device, and the second computing device includes the client application configured to communicate with the communication session server. … the second computing device may support multiple modes of communication via various frequencies and/or protocols. For example, the second computing device may be equipped with a wireless network transceiver and a cellular radio. … the communication session server may instruct the second computing device … to establish a communication session with the public service via the cellular radio. … the communication session server … may instruct the second computing device to transmit audio and/or video … to the public service. [¶ 0017] … the communication session application may be configured to accept one or more commands from the communication session server 110 such that the communication session server 110 may instruct the communication session application being executed by the computing devices 106-108 to establish a communication session with the public service 112 … the communication session server 110 may instruct the communication session application … to transmit audio and/or video received … to the communication session server 110. [¶ 0031] … The communication session server application 324 may then send an instruction to the communication session application of the identified/determined computing devices (e.g., mobile device 106) to establish a communication session with the public service (e.g., via the dialer application 312), and route the transfer of audio and/or video between the computing device 104 and the public service. [¶ 0065])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SHIM with that of HASSAN for advantage where a communication session server 110 is a network-based appliance that facilitates bi-directional and/or unidirectional communications among one or more of the computing devices 104-108 and/or between one or more of the computing devices 104-108 and one or more entities, such as a public service 112. (HUSSAN: ¶ 0024)

Regarding Claim 5 (Currently Amended), the combination of SHIM and HASSAN teaches the method of claim 1.
SHIM further teaches, further comprising:
wherein the sending, by the cloud-based service page, of the indication to initiate the communication to the client device is further triggered by user input into the client device (the application may monitor for a request help 640 by monitoring whether a hardware emergency button or a software emergency button is actuated by the user or whether an incapacitated person is detected. When the button is actuated or an incapacity person is detected, the application may confirm that help is requested and/or request help by transmitting a request for help with other information (e.g., location and identification information). [¶ 0065])

Regarding Claim 6 (Original), the combination of SHIM and HASSAN teaches the method of claim 1.
SHIM further teaches, further comprising generating client device data by a second sensor of the client device (data captured by the mobile device (e.g., geographic location information, images, video, sound, heart rate, temperature, and/or motion data). The user of the mobile device may be provided with options (e.g., via a user interface) to input the data to be transmitted with the request for help and selectively determine which input data is transmitted with the request. [¶ 0037 … The user interface may also allow the user to select which information is to be transmitted with a request for help. The user interface may also allow the user to select which data from the mobile device can be accessed by the application (e.g., camera data, microphone data, motion data, temperature data, and/or heart rate data) and/or transmitted with the request for help. [¶ 0063])

Regarding Claim 8 (Original), the combination of SHIM and HASSAN teaches the method of claim 1.
SHIM further discloses:
establishing a connection between the client device and the sensor; and sending the event-related sensor data from the sensor to the client device (The data may be received 410 from a device (e.g., mobile device 120, 122 shown in FIG. 1) over a communication link. The data may include a request for help. … The request at the mobile device may be actuated by … a result of analyzing data from sensors associated with the mobile device. [¶ 0036] … data captured by the mobile device (e.g., geographic location information, images, video, sound, heart rate, temperature, and/or motion data). [¶ 0037]. The Examiner notes there is no claim or requirement as to the location of the sensor relative to the client device (e.g., whether the sensor is integrated/collocated or physically distinct/separate with the client device.)

HASSAN further teaches wherein the indication to initiate the communication to the service center is sent based on … sensor data (the communication session server may instruct the second computing device, via the wireless network transceiver, to establish a communication session with the public service via the cellular radio. Further still, the communication session server may instruct the second computing device to transmit audio and/or video received from the public service to the first computing device and, similarly, may instruct the second computing device to transmit audio and/or video received from the first computing device to the public service. Accordingly, in this example, the communication session server and the second computing device are intermediaries in the communication session between the first computing device and the public service. [¶ 0017])

Motivation to combine the teaching of SHIM with that of HASSAN given in Claim 1 above.

Regarding Claim 9 (Original), the combination of SHIM and HASSAN teaches the method of claim 1.
SHIM further discloses further comprising:
obtaining, at the cloud-based page service, device location of the client device; and routing, by the cloud-based page service via a routing mechanism, the communication to the service center including the page identifier (The automatic emergency routing device 110 may determine, based on the location information provided in the request from the mobile device 120 … to which emergency call center to send the request for help. For example, the automatic emergency routing device 110 may determine, based on the location information provided with the request for help and location of various emergency call centers, an emergency call center 140/150 which is located in the closest vicinity of the location of the mobile device requesting help. Based on the determination of the closest emergency call center 140/150, the automatic emergency routing device 110 may transmit data to the emergency call center 140 … The data transmitted to the emergency call center 140 may be transmitted over the communication link 132. [¶ 0021] … The received data may include … data captured by the mobile device (e.g., geographic location information, images, video, sound, heart rate, temperature, and/or motion data). [¶ 0037])

Regarding Claim 10 (Original), the combination of SHIM and HASSAN teaches the method of claim 9.
SHIM further discloses further comprising:
wherein the routing mechanism includes performing a comparison between the device location with locations of service centers to determine a closest match (the automatic emergency routing device 110 may determine, based on the location information provided with the request for help and location of various emergency call centers, an emergency call center 140/150 which is located in the closest vicinity of the location of the mobile device requesting help. [¶ 0021])

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 1 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 15, the features of Claim 5 are essentially the same as Claim 5 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 6 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 8 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 9 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 9.

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 10 with the method of Claim 1 performing the system of Claim 11. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 10.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644